Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 1 of 46 PageID: 412




               EXHIBIT 7
         to Declaration of Lauren
           Dienes-Middlen, Esq.
                  (Part 2)
          Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 2 of 46 PageID: 413


Counterfeit Merchandise Sold at WrestleMania 33 …




       (outside)                                               (inside)

                     Seized 12 of these hats.                                       48
               Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 3 of 46 PageID: 414


Another Counterfeit Merchandise Seller at
WrestleMania 33…




Was found selling counterfeit WWE shirts just outside the stadium.
At the time of seizure, he had 31 counterfeit WWE shirts remaining in his
possession. He was served and the 31 shirts were seized without incident.
                                                                                         49
Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 4 of 46 PageID: 415




                                                                          Bootlegger



                                                                            Customer

                                                                          Customer




                                                                                  50
Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 5 of 46 PageID: 416




                                                                          51
         Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 6 of 46 PageID: 417


Counterfeit Merchandise Sold at WrestleMania 33 …




                                                                                   52
         Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 7 of 46 PageID: 418


Counterfeit Merchandise Sold at WrestleMania 33
(continued)…




                                                                                   53
         Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 8 of 46 PageID: 419


Counterfeit Merchandise Sold at WrestleMania 33
(continued)…




                                                                                   54
         Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 9 of 46 PageID: 420


Counterfeit Merchandise Sold at WrestleMania 33
(continued)…




                                                                                   55
        Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 10 of 46 PageID: 421


Counterfeit Merchandise Sold at WrestleMania 33
(continued)…




                                                                                   56
        Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 11 of 46 PageID: 422


Counterfeit Merchandise Sold at WrestleMania 33
(continued)…




                                                                                   57
        Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 12 of 46 PageID: 423


Counterfeit Merchandise Sold at WrestleMania 33
(continued)…




                                                                                   58
           Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 13 of 46 PageID: 424

Counterfeit Seller was served:




                                                                                      59
               Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 14 of 46 PageID: 425



Another Counterfeit Merchandise Seller as
WrestleMania 33 event was ending…



                              JOHN DOE
       refused service but allowed seizure of merchandise




Was found selling counterfeit WWE shirts a few blocks from the stadium.
At the time of seizure, he had 12 counterfeit WWE shirts remaining in his
possession. He refused service but he allowed the 12 shirts to be seized
without incident.




                                                                                          60
         Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 15 of 46 PageID: 426


Counterfeit Merchandise Sold at WrestleMania 33 …




        (front)                                                   (back)
                                                                                    61
               Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 16 of 46 PageID: 427

Another Counterfeit Merchandise Seller immediately
after WrestleMania 33 ended…




Was found selling counterfeit WWE shirts a few blocks from the stadium.
At the time of seizure, he had 23 counterfeit WWE shirts remaining in his
possession. He was served and the 23 shirts were seized without incident.
                                                                                          62
             Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 17 of 46 PageID: 428
Counterfeit Merchandise Sold at WrestleMania 33 …




                                                                           (back)
           (front)

The shirt being sold by the John Doe at 10:30pm was Identical to the
shirt being sold by Donald Simon two hours later In a different location.
                                                                                        63
   Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 18 of 46 PageID: 429




    We also know we’ll be “hit”
throughout the year when the police
   presence is not so prevalent…


The following slides depict counterfeit
 merchandise we have encountered
   already at our other live events
    leading up to WrestleMania…


                                                                              64
              Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 19 of 46 PageID: 430



Dublin (4/21/16): Counterfeit shirts being sold:
Merch crew advised: “There was a crew of about 8 bootleggers. They confiscated
about 100 shirts total.”




 (front)                                                (back)
                                                                                         65
              Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 20 of 46 PageID: 431



United Kingdom (4/22/16): Counterfeit shirts being sold:
Merch crew advised: “Approx. 20 sellers here in Sheffield - no police here.”




                      (front)                                                            66
              Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 21 of 46 PageID: 432



United Kingdom (4/22/16): Counterfeit shirts being sold:
Merch crew advised: “Approx. 20 sellers here in Sheffield - no police here.”




                     (front)                                                             67
            Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 22 of 46 PageID: 433



Newark, New Jersey (5/22/16): Counterfeit shirts being sold:




             (front)
                                                                                       68
Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 23 of 46 PageID: 434




                                    This identical shirt back design has
                                    been used on shirts in the following
                                    locations, on the following dates:


                                    City                      State        Date
                                    Detroit                   MI           Feb. 22, 2016
                                    Chicago                   IL           March 8, 2016
                                    Philadelphia              PA           March 21, 2016
                                    Boston                    MA           March 22, 2016
                                    New York                  NY           March 25, 2016
                                    Baltimore                 MD           March 27, 2016
                                    Washington                DC           March 27, 2016
                                    Brooklyn                  NY           March 28, 2016
                                    Newark                    NJ           May 22, 2016


                                    This design is not used by WWE.

                                                                                     69
            Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 24 of 46 PageID: 435



Newark, New Jersey (5/22/16): Counterfeit posters being sold:




                                                                                       70
                Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 25 of 46 PageID: 436


Philadelphia, PA
December 11, 2016
   Advised by WWE Merch Crew that there were approximately 100 of the following
   shirts being sold, with some of the sellers having come from New York.




(front)                                                  (back)
                                                                                           71
Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 26 of 46 PageID: 437




                                                                           72
                  Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 27 of 46 PageID: 438


San Antonio, TX
January 2, 2017




    (front)

                                                                                             73
Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 28 of 46 PageID: 439




                                                                           74
Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 29 of 46 PageID: 440




                                                                           75
Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 30 of 46 PageID: 441




                                                                           76
Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 31 of 46 PageID: 442




                                                                           77
Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 32 of 46 PageID: 443




                                                                           78
Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 33 of 46 PageID: 444




                                                                           79
   Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 34 of 46 PageID: 445




The following slides depict counterfeit
merchandise we have encountered at
 our other live events since last year’s
        WrestleMania Events …




                                                                              1
              Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 35 of 46 PageID: 446




Brooklyn, NY (08/20/17): Counterfeit shirts being sold by at least 11 individuals –
two of whom were selling WWE counterfeit shirts again five months later,
in January 2018:




(front)                                            (back)
                                                                                         2
               Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 36 of 46 PageID: 447



Newark, NJ (12/19/17): Counterfeit shirts being sold by at least 6 individuals:




 (front)                                       (back)

                  (same bootleg shirt being sold in New York City later)                  3
               Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 37 of 46 PageID: 448



Newark, NJ (12/19/17): Other counterfeit shirts being sold by at least 6 individuals:




(front)                                             (back)
                                                                                          4
                Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 38 of 46 PageID: 449




New York City, NY (12/26/17): Counterfeit shirts being sold by at least 14 individuals:




  (front)                                            (back)

                    (same bootleg shirt being sold in Newark, NJ earlier)
                                                                                           5
                Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 39 of 46 PageID: 450




New York City, NY (12/26/17): Counterfeit shirts being sold by at least 14 individuals:


  Law enforcement advised the following:


  “I’m guesstimating about 14 bootleggers last night. These NYC
  guys are savvy. Most to not carry ID on them and those that do,
  refuse service. While I can’t confirm many given names, there
  were a couple that are known to me from past interaction in both
  the bootleg enforcement world and my NYPD career.”




                                                                                           6
             Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 40 of 46 PageID: 451



Brooklyn, NY (01/22/18): Counterfeit shirts being sold by at least 4 individuals –
these are the tour dates leading up to WrestleMania 34:




 (front)                                               (back)

                 (same bootleg shirt being sold in Philadelphia, PA later)
                                                                                        7
              Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 41 of 46 PageID: 452



Philadelphia, PA (01/28/18): Counterfeit shirts being sold by at least 4 individuals –
these are the tour dates leading up to WrestleMania 34:




 (front)                                          (back)


                 (same bootleg shirt being sold in Brooklyn, NY earlier)
                                                                                         8
             Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 42 of 46 PageID: 453



Philadelphia, PA (01/28/18): Counterfeit shirts being sold by several individuals:




 (front)                                          (back)
                                                                                        9
             Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 43 of 46 PageID: 454



Philadelphia, PA (01/28/18): Counterfeit shirts being sold by several individuals:




 (front)                                               (back)
                                                                                        10
             Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 44 of 46 PageID: 455



Philadelphia, PA (01/28/18): Counterfeit shirts being sold by several individuals:




 (front)
                                                                                        11
             Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 45 of 46 PageID: 456



Counterfeit Product Sold at WWE Live Events:



• Traditionally sized for children to wear or use

• Inferior shirt quality – could be flammable

• Inferior ink quality – could be flammable, cause
      allergic reactions

• Counterfeiters keep them “stored” in their pants until
     sale is made

• Often have strong, adverse odors not noticed until indoors

                                                                                        80
           Case 2:19-cv-09039 Document 4-6 Filed 03/28/19 Page 46 of 46 PageID: 457



Counterfeit Product Sold at WWE Live Events:



We might not be able to find 100% of the counterfeit
merchandise being sold at our events, but we must have
the ability to seize 100% of what we do find.




            COUNTERFEIT PRODUCT
    POSES A SIGNIFICANT PUBLIC SAFETY RISK!



                                                                                      81
